Case: 14-11348      Document: 00513197644         Page: 1    Date Filed: 09/17/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 14-11348                                  FILED
                                  Summary Calendar                        September 17, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RAUL ROBERTO RAMIREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:13-CR-412


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Raul Roberto Ramirez challenges the voluntariness of his guilty plea
conviction for conspiracy to possess 500 grams or more of methamphetamine
with intent to distribute in violation of 21 U.S.C. §§ 841(a)(1), 846, as well as
the substantive reasonableness of his within-Guidelines sentence. He argues
that the appeal waiver and his guilty plea are both involuntary because he was
not properly admonished during rearraignment as to the minimum sentence


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11348    Document: 00513197644    Page: 2   Date Filed: 09/17/2015


                                No. 14-11348

the court could impose in violation of Rule 11 of the Federal Rules of Criminal
Procedure. FED. R. CRIM. P. 11(b)(1)(I). After Ramirez filed his opening brief,
however, the court reporter filed in the district court a revised rearraignment
transcript, and we granted the government’s unopposed motion to supplement
the record with the amended transcript, which corrects “a scrivener’s error.”
See FED. R. APP. P. 10(e)(2). Ramirez does not challenge the accuracy of the
amended transcript.
      The record as supplemented by the amended transcript demonstrates
that Ramirez was correctly admonished that he faced a term of imprisonment
of not less than ten years. See § 841(b)(1)(A). As the record does not show a
Rule 11 violation, Ramirez has not established that his guilty plea or the
appeal waiver were involuntary, and the appeal waiver, which the government
seeks to invoke, bars Ramirez from challenging the substantive reasonableness
of his sentence. United States v. Story, 439 F.3d 226, 231 (5th Cir. 2006)
(holding that an appeal waiver is enforceable to the extent that the government
invokes it).
      Accordingly, the judgment of the district court is AFFIRMED.




                                      2